Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Status 
Claims 1-4, 8-11, 15-26 have been examined. Claims 1, 11, 16 have been amended. Claims 5-7, 12-14 have been previously canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 8-11, 15-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brimm et al. ( US. 20120330674 hereinafter Brimm) in view of Ober et al. (US. 20070185739) Martin et al. (US. 20090217194A1). 

With respect to claim 1, Brimm teaches a method of displaying information in a patient care setting using a patient dashboard system , the method comprising: 

receiving, by a patient dashboard system embodied in a computer having a processor and a memory and an interface display, information identifying a patient type corresponding to a specific patient (‘674; Para 0027: systems and methods provide condition- and role-specific patient views that enable a user to prioritize and coordinate care efforts with an institution's agreed upon practice standards and to more effectively apply resources; and  provide patient dashboards that highlight variations from desired practice standards and enable care providers to identify most critical measures within the context of performance-based care as illustrated in Para 0028); 
wherein the patient type is identified based on an injury or illness of the specific patient (‘674; Para 0080: Fig. 5 illustrates patient dashboard with a set of information to help understand a status of a patient relative to his or her risk of developing infection , which is construed as illness of the specific patient); 
 
674; Para 0080: Fig. 5 illustrates patient dashboard with a set of information to help understand a status of a patient relative to his or her risk of developing infection with multiple disparate sources of data as illustrated in Para 0081, i.e. vital, white blood cell, microbiology results, lab results, etc..).
selecting, by the patient dashboard system, from a plurality of guidelines for the treatment of patients stored in the data repository a subset of the guidelines which is pertinent to an injury or illness of the specific patient, wherein selecting the subset of the guidelines includes determining the patient type and automatically selecting one or more of the plurality of guidelines which are associated with the patient type (‘674; Para 0084: FIG. 6 illustrates an example supplemental dashboard 610 associated with the dashboard 500 of FIG. 5. As shown in the example dashboard 500 of FIG. 6, a user may select an item, such as infection risk 540 to pull up the supplemental dashboard 610 with further detail regarding infection risk(s) for the patient 520. A user can then select a listed risk 620 (e.g., Foley catheter) to view more detail 630. The example indwelling urinary catheter advisory detail 630 of the example dashboard 610 provides a location 631, a guideline time of insertion 632;  Para 0104: with reference to FIG. 9, the dashboard presenter 408 displays the dashboard interface with relevant data and/or alerts for a patient and/or practitioner… If the selection receiver receives a selection of data and/or an alert, the dashboard creator 404 provides a supplemental dashboard (block 1014… The selection of a data point and/or alert allows a user to drill down within the dashboard for greater inspection of data points included in the dashboard and/or receive additional information related to the data point and/or alert. In some examples, a user selects an alert and the dashboard creator 404 provides a supplemental dashboard that contains guidelines, assessments, and actions to facilitate user action. A guideline is information related to clinical norms for the associated data point and/or patient data.)). 
filtering, by the patient dashboard system, the collected medical data according to the patient type by selecting a subset of the collected data for the specific patient which includes less than all of the collected medical data, wherein the selected subset of the collected data is associated with the selected subset of guidelines and is associated with the injury or illness of the specific patient; analyzing by the patient dashboard system the selected subset of the collected medical data of the specific patient according to the selected subset of the guidelines pertinent to the injury or illness of the specific patient and thereby identifying one or more recommendations for a medical treatment of the injury or illness of the specific patient that are based on the selected subset of the collected medical data and the selected subset of the guidelines (‘674; Para 0062: Dashboard components contain data points. Data points may be thought of as subsets of dashboard components that specify additional related categories of information and/or data. For example, a patient name category may include subsets such as gender and age. A vital category may include subsets such as heart rate and blood pressure. An infection risk category may include subsets related to specific risks (e.g., catheters). Data points may be selected by a user and/or recommended by the dashboard creator 404 based on data contained in a clinical data repository (e.g., the CDR 208) and/or clinical models)). 

automatically determining, by the patient dashboard system, a setting comprising a medical care environment in which the patient dashboard system is being used and automatically displaying on the interface display of the patient dashboard system, information relevant to the medical treatment of the specific patient based on the analyzed data of the specific patient, wherein the specific patient information displayed includes at least one of: at least a portion of subset of the collected medical data of the specific patient; and the one or more recommendations for medical treatment of the injury or illness of the specific patient (‘194; Para 0032: by disclosure, Martin describes patient dashboard for displaying the established treatment, guidelines or protocol. Or collecting patient data from various sources) (‘739; Para 0026: Fig. 6 illustrates (CCP) Clinical  Care Protocol dashboard system for a specific patient illness, i.e. stroke patient; Para 0049: Dashboard: A display of Process Algorithm decisions and suggested next recommended steps designed to present relevant data and information concerning a given patient's progress in the care process. The dashboard data preferably is derived from data extracts from the Patient Record, and Workflow Engine. The dashboard may be displayed on standard personal computers screens, monitors, hand-held devices, a Web browser, and/or any other interface capable of presenting visual images; Para 0070: throughout the CCP, preferably the PA decisions and suggested next recommended step(s) are displayed on a CCP dashboard 600, such as illustrated in FIG. 6. ); and 
wherein the specific patient information displayed is dependent upon the determined medical care environment, wherein in response to the patient dashboard system determining that the patient dashboard system is in a first medical care 194; Paras 0099-0101: Martin describes patient dashboard with for displaying patient data or information at different medical care environments. Figs 11 and 12 represent different stages or setting of medical care environmentsmedical care environments )
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of providing clinical care as taught by Brimm and intelligent dashboard for providing clinical care of Martin and the motivation is to provide patient’s diagnosis and treatment on the various dashboards. 

Claims 11 and 16 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the method of claim 1, Brimm discloses wherein the information is displayed by an interface on a video display device that is communicatively connected to the patient dashboard system, wherein the interface is tailored to the injury or illness of the specific patient and displays a subset of the collected medical data and the one or more recommendations for medical treatment which are associated with the specific injury or illness of the specific patient. (‘674; Para 0091) 

With respect to claim 3, the combined art teaches the method of claim 1, Brimm discloses wherein the medical data is collected using a physical exam (‘674; Para 0033). 

With respect to claim 4, the combined art teaches the method of claim 1, Ober discloses wherein the medical data is collected using one or more medical devices (‘739; Para 0039: etc…)


With respect to claim 8, the combined art teaches the method of claim 1, Ober discloses wherein the displayed information includes medical recommendations (‘739; Para 0054).  

With respect to claim 9, the combined art teaches the method of claim 1, Brimm discloses  wherein the displayed information includes vital sign values (‘674; Para 0061)

With respect to claim 10, the combined art teaches the method of claim 9, Martin discloses further comprising color-coding vital sign values based on where the respective values fall in a range of values (‘194; Para 0048)


With respect to claim 15, the combined art teaches the patient dashboard system of claim 11, Brimm discloses wherein the displayed information includes medical recommendations (‘674; Para 0031). 


With respect to claim 17, the combined art teaches the method of claim 16, Brimm discloses further comprising causing the one or more medical recommendations to be displayed on a video display device communicatively connected to the computer (‘674; Para 0091). 

With respect to claim 18, the combined art teaches the method of claim 16, Martin discloses wherein the patient category relates to the type of injury or illness suffered by the patient (‘739; Fig. 11). 

With respect to claim 19, the combined art teaches the method of claim 16, Martin discloses further comprising repeating the step of automatically generating one or more medical recommendations over time (‘194; Para 0006). 

With respect to claim 20, the combined art teaches the method of claim 16, Brimm discloses wherein the medical data is collected using one or more medical devices (‘674; Para 0032: etc…). 

With respect to claim 21, the combined art teaches the method of claim 1, Brimm discloses wherein the interface includes a first portion in which completed tasks associated with the injury or illness of the specific patient are shown with an indication that the completed tasks have been completed and a second portion in which recommendations for future actions associated with the injury or illness of the specific patient are shown (‘674; Fig. 6).

With respect to claim 22, the combined art teaches the method of claim 21, Brimm discloses wherein the interface further includes a third portion in which current patient data is shown, wherein the current patient data is received by the patient dashboard system from one or more physiological monitors that are communicatively connected to the patient dashboard system and are configured to monitor the corresponding patient data (‘’674; Para 0033).

With respect to claim 23, the combined art teaches the method of claim 1, Brimm discloses wherein the selected subset of the guidelines includes one or more evidence based guidelines comprising corresponding protocols used to analyze patient data pertinent to the injury or illness of the specific patient and to determine recommendations for medical treatment of the injury or illness of the specific patient (‘674; Para 0079).

With respect to claim 24, the combined art teaches the method of claim 1, Brimm discloses wherein the interface is automatically updated as pertinent positives and pertinent negatives are updated or determined by the patient dashboard system (‘674; Para 0082). 

With respect to claim 25, the combined art teaches the method of claim 24, Brimm discloses wherein the medical data of the specific patient is collected in real-time, wherein the updated pertinent positives and pertinent negatives are displayed by the patient dashboard system in real-time (‘674; Para 0082, Fig. 5)

With respect to claim 26, the combined art teaches the method of claim 1, Brimm discloses wherein collecting the medical data of the specific patient comprises collecting the medical data of the specific patient from a plurality of disparate data sources having isolated formats and collating the collected data (‘674; Paras 0080-0081).

Response to Arguments. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference of Martin applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686